Title: To James Madison from Josiah Meigs, 25 June 1816
From: Meigs, Josiah
To: Madison, James



Sir,
General Land Office June 25, 1816

I have the honour to inclose in this a Letter from Mr. Speaker Clay.
I returned home yesterday after an excursion of 18 days to the Northward during which time I visited all that was interesting.  I spent several days at New haven.  I found Doctr Dwight & the Professors of Yale College, exceedingly polite and obliging.
At Stratford I visited my venerable friend Doctor S.W. Johnson, who at the age of 88 Years retains his great faculties.
He enquired very kindly for the health of Mr. Madison; & begged me to do him the favour to present his sincere and profound respects.  
I am, most respectfully, Yours,

Josiah Meigs

